In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Galasso, J.), dated May 26, 1999, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs payable to the respondent Stephanie Hendrick.
The jury verdict that the defendant driver was negligent, but that her negligence was not a proximate cause of the accident, was not inconsistent (see, Miglino v Supermarkets Gen. Corp., 243 AD2d 451; Clements v Lindsey, 237 AD2d 557; Gross v Napoli, 216 AD2d 524, 525; Rubin v Pecoraro, 141 AD2d 525, 526). In addition, the verdict was supported by a fair interpretation of the evidence (see, Voiclis v International Assn. of Machinist & Aerospace Workers, 239 AD2d 339; Corcoran v People’s Ambulette Serv., 237 AD2d 402, 403; Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs remaining contentions are without merit. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.